Citation Nr: 0321585	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  00-02 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. Fussell, Counsel




REMAND

The veteran had active service from April 1977 to December 
1979.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  
The RO denied the veteran's petition to reopen his previously 
denied claim for service connection for a low back 
disability.  

In March 2003, the Board determined that new and material 
evidence had been received to reopen the claim.  But prior to 
readjudicating the claim de novo, the Board undertook 
additional development of the case pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  The Board noted that, 
upon completion of the development, it would provide notice 
of the development as required by Rule of Practice 903.  67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903).  And after giving the notice and reviewing the 
veteran's response to the notice, the Board would prepare a 
separate decision addressing the claim on the merits.

On May 1, 2003, however, before the additional development 
could be completed, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) in Disabled 
American Veterans v. Secretary of Veterans Affairs 
invalidated a portion of the Board's development regulations, 
specifically 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Under 
the former 38 C.F.R. § 19.9(a)(2), the Board could consider 
additional evidence without having to either remand the case 
to the agency of original jurisdiction (i.e., the RO) for 
initial consideration or, alternatively, by obtaining a 
waiver from the veteran. 



In response to the holding in the DAV case, VA's General 
Counsel (GC) issued a precedent opinion.  See VAOPGCPREC 1-
2003 (May 21, 2003).  Briefly stated, the opinion holds that:  

?	the Board retains the authority to develop evidence in 
an appeal, but may not decide the appeal absent a waiver 
of originating agency consideration; 
?	the Board has the authority to obtain such waivers; 
?	the Board has the authority to issue "VCAA letters," 
subject to the limitations set forth in the Court's 
decision; 
?	the Board is not required to identify and readjudicate 
appeals decided under the "development regulations" in 
effect prior to May 1, 2003.

Based on that GC opinion, the Board continued, for a short 
time, to request development via the Board's Evidence 
Development Unit (EDU).

Recently, though, in light of the Federal Circuit Court's 
decision and other policy considerations, VA determined that 
the Veterans Benefits Administration (VBA) would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. 
§§ 7107(b), 7109(a), all evidence development will be 
conducted at the RO level.  This is especially important in 
this particular case because, although the Board requested 
additional development (a VA examination), it has not yet 
been conducted and needs to be to obtain a medical opinion.  
38 U.S.C.A. § 5103A(d) (West 2002).  Other records also 
recently were obtained from the Social Security 
Administration (SSA) and, in August 2003, the Board advanced 
the case on its docket because the veteran is homeless and 
now lives in a homeless shelter.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Since records from the SSA indicate the 
veteran's civilian employment after service 
apparently required heavy lifting, the RO should 
ask him whether he ever suffered an on-the-job 
back injury and, if so, did he ever file a claim 
for Workman's Compensation.  If he did, obtain 
the records concerning that claim.  

2.  Make arrangements with the appropriate VA 
medical facility for the veteran to undergo a VA 
orthopedic examination to obtain a medical 
opinion concerning the nature and etiology of any 
low back disability.  Send the claims folder to 
the examiner for review; the examiner should 
acknowledge review of the claims folder in the 
examination report.  

All indicated studies should be performed and all 
clinical findings reported in detail.  The 
examiner should give fully reasoned opinions as 
to the etiology of the veteran's low back 
disability, including:  

(a)	Whether the veteran currently has a low 
back disability;  

(b)	If so, whether it is at least as likely 
as not related to his back injury in 
service, or to another disease or injury 
noted in service, or to the post-service 
continuity of symptomatology of chronic 
lumbosacral strain, first diagnosed in 
September 1991; and 

(c)	Whether it is at least as likely as not 
that the onset of the veteran's current 
low back disability was in service.  

The examiner should support the opinions by 
discussing medical principles as applied to the 
specific evidence in the veteran's case.  

3.  The RO should review the claims file.  If any 
development is incomplete, or if the examination 
report does not contain sufficient information 
responding to the questions posed, take 
corrective action before readjudicating the 
claim.  38 C.F.R. § 4.2 (2002).  

4.  Assure that all notice and development 
required by the Veterans Claims Assistance Act of 
2000 (VCAA) has been done.  

5.  Readjudicate the claim in light of the 
additional evidence obtained.  When 
readjudicating the claim, bear in mind the Board 
reopened it in March 2003, so the readjudication 
must be on a de novo basis.

6.  If after readjudicating the claim it remains 
denied, prepare a supplemental statement of the 
case (SSOC) and send it to the veteran and his 
representative.  Given them time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


